Citation Nr: 1511143	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for an anxiety disorder and entitlement to special monthly compensation due to loss of use of a creative organ.  The issues have been recharacterized to reflect the true nature of the Veteran's claims.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript is of record.  The Board held the record open in order for the Veteran to submit additional evidence.  The evidence was received at the Board in April 2014 and was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that his mental disorder began while he was in the military.  See December 2009 VA Form 21-526.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

The Veteran's service treatment records do not document any psychiatric problems or diagnoses prior to the Veteran's entry into service.  See e.g., reports of medical examination and history dated July 1977 and January 1978.  An October 1978 health record indicates that the Veteran was seen with subjective complaints of nervousness and jumpy feelings, at which time he stated "that he has been this way for a year or two."  The assessment was nervousness from personal problems.  In a subsequent October 1978 record, the Veteran was referred to a psych consultant for evaluation.  It is not clear whether that evaluation took place.  

The Veteran was later admitted to the U.S. Public Health Service Hospital in Brighton, Massachusetts, between December 26, 1978, and January 2, 1979, due to a suicide attempt.  The diagnoses were ethanol abuse and suicidal gesture.  The Veteran was discharged in the care of the Coast Guard to be transferred to the Newport facility for alcoholic rehabilitation, where he was admitted between January 2, 1979, and January 7, 1979.  The diagnosis made at this facility was initially alcoholism, but was revised to episodic excessive drinking.  Both diagnoses were noted to not have existed prior to entry (DNEPTE).  The Veteran's discharge on January 7, 1979, was to resident status at the Naval Regional Medical Center in Newport, Rhode Island, and he was discharged to duty, fit for same, on February 14, 1979.  In a March 1979 letter, a staff psychiatrist at the U.S. Public Health Service Hospital in Brighton, Massachusetts, determined that there was no evidence of any disabling psychiatric disorder but found the Veteran to have a passive-aggressive personality.  The diagnosis was of a personality or character disorder and administrative separation was recommended.  

The Veteran underwent a VA mental disorders examination in January 2010.  At that time, Axis I diagnoses of anxiety disorder, not otherwise specified; and attention deficit hyperactivity disorder (ADHD) were provided.  The examiner noted that the diagnosis of passive aggressive disorder from the Coast Guard seemed unnecessarily harsh and that modern evaluators would likely have listed alcohol dependence and anxiety instead.  The examiner also indicated that there was no indication that the Veteran had personality disorder traits at the time of the examination.  No opinion as to the etiology of the Veteran's diagnosed disorders was provided.  

The Veteran provided a March 2014 opinion from Dr. G.O., who reported that the Veteran had been under his psychiatric care in outpatient psychiatry at Tufts Medical Center dating back to 2009; that he was currently in treatment for his anxiety disorder; and that the Veteran's anxiety disorder is most likely triggered by his past experiences in the United States Coast Guard.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  For this reason, and because no rationale for the opinion was provided, the opinion provided by Dr. O. is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The claim must be remanded in order to schedule the Veteran for another VA examination that addresses several key questions not addressed during the January 2010 VA examination.  As the claim is being remanded for the foregoing reason, efforts should be made to obtain the Veteran's complete treatment records from Tufts Medical Center dating back to 1982, see letters dated April 1999 and February 2004, to include a specific request for a complete copy of the incomplete letter dated April 23, 1999, as well as to obtain the Veteran's medical and legal documents pertaining to his application for benefits from the Social Security Administration (SSA).  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The claim for service connection for erectile dysfunction on a secondary basis is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to service connection for erectile dysfunction will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete record of treatment from Tufts Medical Center, dating back to 1982, to include a specific request for a complete copy of the incomplete letter dated April 23, 1999.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for an appropriate VA examination.  The claims file and any pertinent evidence in the electronic files that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner is asked to provide an opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an acquired psychiatric disorder that existed prior to his January 1978 entry onto active duty? 

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the current acquired psychiatric disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


